Title: To Thomas Jefferson from William Thornton, 31 December 1800
From: Thornton, William
To: Jefferson, Thomas



Dear Sir
City of Washington Decr: 31st: 1800

I have been too long acquainted with your Goodness and Benevolence to hesitate in making to you an Application in behalf of one of the most worthy Men of my Acquaintance.—I informed you of the Death of my much esteemed Friend and Colleague Mr: Scott, and I doubt not that many Applications will be made to succeed him. I have not heard of any, nor have I received any Application direct or indirect from the Gentleman in whose favour I take the liberty of addressing you.—Mr: William Cranch is a very near relative to the amiable Consort of our worthy President. He is a Gentleman of integrity & Ability, & would do honor to any Family. He has long been an Inhabitant of, and is well acquainted with the Affairs of, this City, and I recommend him as a Gentleman worthy of public Confidence & patronage.—Mr: Cranch’s Connection in the President’s Family may, perhaps, from Delicacy be an obstacle to his Appointment, unless recommended from a high Source. Your mention of him to the President, would, from your intimate Acquaintance & mutual regard, have great weight. If, in requesting this favour, I have presumed too much, I will rest my Apology on a desire to advance modest merit, which Apology I know you will at once admit.—
Accept, dear Sir, my most sincere Assurances of respectful Attachment.

William Thornton

